IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0753
                               Filed June 16, 2021


BRUCE ALLEN RANKIN,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Margaret

Reyes, Judge.



      Bruce Rankin appeals from the denial of his application of postconviction

relief. AFFIRMED.




      Susan R. Stockdale, Colo, for appellant.

      Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee State.




      Considered by Bower, C.J., and Tabor and Ahlers, JJ.
                                            2


BOWER, Chief Judge.

       Bruce Rankin appeals from a district court ruling denying his postconviction-

relief (PCR) application, which related to his 2018 bench trial and resulting

conviction of two counts of indecent contact with a child. In the PCR proceedings,

Rankin raised a number of claims but appeals only one issue. He contends the

trial court in his criminal case was constitutionally required to conduct a colloquy

on the record to ensure he was aware of his right to testify or not testify at the trial

and was knowingly, voluntarily, and intelligently waiving that right. He argues if the

trial court is required to make a record with regard to his waiver of his right to a jury

trial, the trial court should have made a similar record with respect to his waiver of

his right to testify. Rankin asserts his trial counsel was ineffective in failing to

request the colloquy.

       The PCR court observed that in Schertz v. State, the supreme court held

trial courts are not required to conduct a colloquy concerning a defendant’s

decision whether or not to testify. 380 N.W.2d 404, 415 (Iowa 1985) (finding the

decision of whether to testify is one of trial strategy, a matter in which the trial court

should not be involved, and “better left to the criminal defendant and his or her

counsel”). The PCR court consequently rejected the claim, finding Rankin’s trial

counsel was not ineffective for failing to make a meritless request.

       On appeal, Rankin asserts Schertz should be revisited.             However, our

supreme court unanimously “decline[d a] defendant’s invitation to retreat from our

holding in Schertz” in 2003. State v. Reynolds, 670 N.W.2d 405, 413 (Iowa 2003).

This court does not have the authority to overturn supreme court precedent. State

v. Hastings, 466 N.W.2d 697, 700 (Iowa Ct. App. 1990). “We will not find counsel
                                           3

incompetent for failing to pursue a meritless issue.” State v. Brubaker, 805 N.W.2d

165, 171 (Iowa 2011). Because Rankin’s counsel was not required to raise a

meritless claim, his ineffective assistance of counsel claim fails. See State v.

Tompkins, 859 N.W.2d 631, 637 (Iowa 2015) (”To succeed on a claim of ineffective

assistance of counsel, a claimant must establish by a preponderance of the

evidence: (1) his trial counsel failed to perform an essential duty and (2) this failure

resulted in prejudice. Reversal is warranted only where a showing of both of these

elements is made.” (edited for readability)). We affirm.

       AFFIRMED.